Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 27 August 2021, in which claims 19, 21, 32 have been amended, and claims 30, 31 and 33 have been cancelled, is acknowledged.
Claims 19-29, 32 are pending in the application. 
 	Claims 19-29, 32 are being examined herewith.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Response to arguments of 27 August 2021
 	In view of Applicant’s amendment of 27 August 2021, all the objections and rejections to claims 30, 31 and 33 are herein withdrawn. Claims 30, 31 and 33 have been cancelled.
 	In view of Applicant’s amendment of 27 August 2021, the objection to claim 19 is herein withdrawn. Applicant has clarified the language of claim 19.
	In view of Applicant’s amendment of 27 August 2021, the rejection to claims 19-31, 33 under 35 U.S.C. 112(a), scope of enablement for the claimed treatment of conditions induced by chronic inflammation with metformin and butyrate, is herein withdrawn. Applicant has amended independent claim 19 to recite a method for treating chronic inflammation caused by radiation. A new rejection is made below, based on Applicant’s amendment of 27 August 2021.
 	In view of Applicant’s amendment of 27 August 2021, the rejection of claims 19, 26-29 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Chi, as evidenced by Meira, is herein withdrawn.  
 	In view of Applicant’s amendment of 27 August 2021, the rejection of claims 19-25 under AIA  35 U.S.C. 103 over Chi, in view of Meira, is herein withdrawn. Applicant has amended independent claim 29 to recite chronic inflammation caused by radiation as the condition/disease to be treated, which is different from colon cancer in Chi.
Applicant’s arguments (Remarks of 27 August 2021, pages 9-12) against the rejection of claims 19, 30-33 under AIA  35 U.S.C. 103 over Cahan, Vernia, Canani and Saisho, have been considered.
Applicant attacks each reference individually and argues (page 10) that Cahan, Vernia, Canani and Saisho all fail to teach to teach the use sodium butyrate in combination with metformin to treat radiation-induced colitis; Cahan, Vernia and Canani teach effects of butyrate alone, while Saisho merely teaches metformin having a direct anti-inflammatory action via inhibition of NF-B, but he never teaches metformin alone or in combination with sodium butyrate in treating radiation proctitis or refractory radiation proctitis. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is made based on the combined teachings of Cahan, Vernia, Canani and Saisho: Canani, Cahan and Vernia teach that sodium butyrate has anti-inflammatory action by inhibiting NF-kB (Canani), and is effective to treat a colon condition such as colitis from radiation (Cahan), and is effective 
The point of the rejection is that, since both metformin and butyrate are known anti-inflammatory drugs that improve chronic inflammation and suppress inflammatory response by inhibition of nuclear factor kB (NF-kB), and since butyrate is known to treat chronic inflammation of the colon such as colitis from radiation or radiation proctitis, a person of ordinary skill in the art would have reasonably expected that combining anti-inflammatory agent butyrate with anti-inflammatory agent metformin, known to be useful for the same purpose, i.e. inhibit inflammation by inhibiting NF-kB - which is relevant for treating radiation proctitis, or radiation induced colitis, or radiation induced enteritis (which often occurs together with radiation colitis), or radiation proctocolitis- would result in therapeutic effect. Since the compounds for co-administration herein are known to be useful to inhibit inflammation by inhibition of nuclear factor kB (NF-kB), and suppression of inflammatory response by inhibition of nuclear factor kB (NF-kB) with butyrate is linked to treatment of colitis from radiation or of radiation proctitis, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Applicant presents a literature reference (Exhibit 6) by Miller and argues (page 11, first paragraph) that metformin is used to treat radiation induced injuries alone or in combination with sulfhydryl drugs, and, since butyrate is not a sulfhydryl drug, one of ordinary skill in the art would not be prompted to combine metformin and butyrate to treat radiation induced damages/chronic inflammation. In response, since Miller teaches that metformin alone possesses radioprotective properties when administered after radiation exposure, co-administering 
Applicant provides a literature reference by Barnes (Exhibit 5) and argues (page 11, last paragraph, page 12) that steroid-resistant inflammation has developed other molecular mechanisms to circumvent the effects of NF-B, rendering the inhibitions of the NF-B pathway no longer effective in ameliorating chronic inflammation. Applicant argues that a person of ordinary skill in the art would not envisage or have a reasonable expectation of success that the combination of metformin and butyrate, each having anti-inflammatory effect by suppressing NF-B activation, can be used in treating chronic inflammation. This argument is not found persuasive for a number of reasons. First, Barnes reports on corticosteroid resistance in patients with asthma and chronic obstructive pulmonary disease, which is a different patient population than the instant patients suffering from radiation proctitis. Further, Barnes teaches (page 637, right column, last paragraph) proinflammatory transcription factors NF-B and AP-1 activated in airways of patients with asthma and COPD, and Barnes teaches (Table 1) the molecular mechanisms of steroid resistance in said patients, including increased proinflammatory transcription factor AP-1. Nowhere in Barnes is there a teaching that the inhibition of NF-B pathway is no longer effective in ameliorating chronic inflammation in patients with steroid-resistant inflammation, as Applicant argues.
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). 
In this case, should Applicant provide additional data, in the format of a Declaration under 37 C.F.R. 1.32, showing, in a side-by-side comparison, some unexpected results with the instant combination of metformin and sodium butyrate, versus metformin alone and versus sodium butyrate alone, in treating radiation proctitis, or radiation enteritis, or radiation induced damage to colon, such data may help advance prosecution. In the absence of such data, the rejection of claims 19-29, 32 under AIA  35 U.S.C. 103 over Cahan, Vernia, Canani and Saisho is herein maintained and is reproduced below.

 	In view of Applicant’s amendment of 27 August 2021, the rejections of claims 19-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,913,816 in view of Terzic; and over claims 1-10 of U.S. Patent No. 9,532,960 in view of Terzic, are herein withdrawn. Applicant has amended independent claim 29 to recite chronic inflammation caused by radiation as the condition/disease to be treated, which is different from a cancer with K-ras mutation taught by claims 1-5 of U.S. Patent No. 9,913,816 and claims 1-10 of U.S. Patent No. 9,532,960.
 	New/modified rejections are made below, based on Applicant’s amendment of 27 August 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 19 contains the newly added limitation “wherein the chronic inflammation is refractory to steroids and anti-inflammatory drugs”, which renders the claims indefinite. The examiner understands from Applicant’s Specification [0074] that, in Example 3, a patient suffering from radiation proctitis, whose symptoms were refractory to sulfasalazine and steroids enema treatment, was treated with metformin and butyrate. The examiner also acknowledges that the Specification, Example 4, teaches treatment with metformin and butyrate of a patient suffering from radiation cystitis refractory to conventional treatment including steroids and anti-inflammatory drugs [0077]. The Specification does not elaborate on what constitutes such “conventional” treatment including steroids and anti-inflammatory drugs. The instant claims recite that the chronic inflammation is refractory to steroids and anti-inflammatory drugs, which is interpreted to mean that said chronic inflammation is refractory to any steroids and any anti-inflammatory drugs. The claims are indefinite because it is unclear why a patient suffering from a disease refractory to anti-inflammatory drugs would be administered anti-inflammatory drugs (metformin and butyrate known anti-inflammatory drugs, see references by Canani and Saisho below) to treat said disease.
Appropriate clarification is required.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19-29, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating radiation proctitris, radiation cystitis, radiation osteonecrosis, and for a method of reducing the intestinal damage caused by radiation in a subject in need thereof, comprising administering to the subject metformin and sodium butyrate, 
does not reasonably provide enablement for the treatment of the claimed full scope of chronic inflammation caused by a radiation, comprising administering  metformin and sodium butyrate as recited in instant claims 19-29, 32. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
Claim 19 is drawn to a method of treating chronic inflammation caused by radiation in a subject in need thereof, comprising administering to the subject an effective amount of metformin and sodium butyrate.
Thus, claims 19-29, 32, taken together with the specification, imply that a combination of metformin and sodium butyrate can treat any chronic inflammation caused by radiation in a subject in need thereof, or can treat condition listed in claim 32, such as radiation enteritis, radiation proctosigmoiditis, radiation induced ulcers, radiation necrosis, radiation proctocolitis, radiation dermatitis, radiation burns, radiation dermatitis, radiation induced fibrosis in tissues, radiation mucositis in the alimentary canal, or radiation induced arterial stenosis.
The claims are broader than the disclosure.  The claims encompass the treatment of any chronic inflammation caused by radiation by administration of metformin and sodium butyrate.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The genus of chronic inflammation caused by radiation encompasses a number of diverse diseases.


    PNG
    media_image1.png
    701
    1241
    media_image1.png
    Greyscale

Zheng teaches (page 5, left column, under 4.1) that radiation induced carotid stenosis in early stages can be treated with antiplatelet and statins and blood pressure control; the anti-platelet and lipid-lowering effects of statins may effectively slow the progression of radiation-induced CAS. Zheng also teaches that IPW-5371, a small molecule TGF- receptor 1 inhibitor, showed efficacy in an animal experiment in preventing radiation-induced fibrosis.
Zheng teaches that there is a need for more pre-clinical and clinical studies to develop additional drugs to treat radiation induced arterial stenosis. Thus, Zheng teaches that more research is needed in order to establish, in relevant animal models, efficacy in treating radiation  receptor 1 inhibitor IPW-5371.
DiCarlo et al. (Radiat Res 2020, 194 (3), 315-344, cited in PTO-892) summarizes the state of the art in treatment of cutaneous radiation injuries, such as radiotherapy-induced cutaneous injuries. DiCarlo teaches (pages 8-9 of document attached) that skin injuries from radiotherapy continue to be a problem and there are currently no effective treatments to prevent or reduce radiotherapy-associated skin reactions. Acute skin reactions (radiation dermatitis) are a commonly observed toxicity from radiation therapy; however, there is larger variation in late effects such as fibrosis, with incidence ranging from 6–85%. 
DiCarlo teaches that radiation skin injury presents in various stages depending on the dose to the skin and length of time exposed, with hair loss, erythema or hyperpigmentation, dry and moist desquamation, weeping, and ulceration possible; after fractionated radiation doses >45 Gy, late or chronic radiation skin effects such as continued ulceration, atrophy, fibrosis, and telangiectasia may be noted even years after exposure. Radiation-induced skin fibrosis results from overproduction of connective tissue. Radiation burns are not thermal burns in that they have a dose-dependent clinical pattern in skin breakdown, and inflammatory waves can occur for weeks to years after exposure. Radiation recall is another skin complication seen in radiotherapy. It is an uncommon and unpredictable inflammatory reaction that is confined to a previously irradiated area that is triggered by a systemic medication, such as chemotherapy or antibiotics.
Radiation skin injury can also occur from fluoroscopy procedures that use X rays. Within a year, patients have presented with nonhealing ulcers diagnosed as fluoroscopy-induced chronic radiation dermatitis. Standard care is often in the form of topical steroids and surgical debridement, with or without skin graft. 


    PNG
    media_image2.png
    829
    940
    media_image2.png
    Greyscale
 DiCalo teaches that radiation skin fibrosis is a result of chronic inflammation from tissue injury in which there is an immune imbalance that causes release of profibrotic cytokines. 
DiCarlo teaches that, until recently, standard medical management for radiation therapy-associated dermatitis has consisted of washing the area and applying water-based moisturizing creams. The most commonly used topicals were Aquaphor®, Silvadene®, and topical steroids, 
DiCarlo teaches that more studies on the skin microbiome, wound healing of other clinical complications and chronic skin diseases such as psoriasis may help identify effective therapeutics. Thus, DiCarlo teaches that there is a need for more research to develop additional drugs to treat radiation induced skin injury such as radiation dermatitis, radiation burns, radiation necrosis.
Citrin et al. (Radiat Res 2017, 188 (1), 1-20, cited in PTO-892) teach radiation induced fibrosis, mechanisms and opportunities to mitigate.
Citrion teaches (page 2 in document attached) that one of the most common adverse effects of radiotherapy is fibrosis, which can occur in many organ systems, including skin and lung. Citrin teaches that understanding the mechanisms of radiation-induced fibrosis (RIF) requires consideration of a variety of molecular and tissue based mechanisms, which may be organ and radiation dose specific, such as immunologic activation/polarization, activation of damage response signaling pathways, wound healing response and inflammation. 

    PNG
    media_image3.png
    757
    941
    media_image3.png
    Greyscale
; however, RIF can occur in many organ systems. Citrin teaches (page 7, 5th paragraph) the importance of understanding the mechanisms by which radiation induces fibrosis in a variety of tissues, where these mechanisms could be tissue specific.
Citrin also teaches evaluating each therapeutic agent for treatment of radiation induced fibrosis in different organs, since the mechanisms could be tissue specific.
Thus, Zheng, DiCarlo and Citrin teach the unpredictability in the art, the diversity of mechanisms in radiation induced arterial stenosis, radiation dermatitis, radiation burns, radiation necrosis, radiation induced fibrosis in different tissues, and the need to evaluate each therapeutic agent for efficacy in relevant animal models of disease.
any tissue.  
(5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in treatment of diseases).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of chronic inflammation caused by radiation, as claimed in instant claims 19-29, 32.
The specification (Example 2, Figure 4B) has provided guidance to the effect of metformin and sodium butyrate on radiation induced inflammation in mice. The Specification shows that in mice treated with metformin and sodium butyrate, the mucosa of the colon retained its physiological function despite the radiation, thus the combination metformin + sodium butyrate reduces the damage to the intestine mucosa caused by radiation.
The Specification has provided guidance for metformin and sodium butyrate being effective to treat radiation proctitis (Example 3), or radiation cystitis (Example 4), or radiation osteonecrosis (Example 5) in human patients.

Further, there is no data related to the effect of a combination of metformin and sodium butyrate on radiation induced arterial stenosis, radiation dermatitis, radiation burns, radiation necrosis, or radiation induced fibrosis in any tissue. 
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, and the high unpredictability in the art as evidenced therein, the diversity of conditions encompassed by chronic inflammation caused by radiation, and the complexity of the underlying mechanisms, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claims 19-29, 32.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-29, 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cahan (US 2017/0165214, priority from U.S. Patent Application 14/963,521, filed on 9 December 2015, cited in PTO-892 of 3 June 2021), Vernia et al. (Lancet 2000, 356, 1232-1235, cited in PTO-892 of 3 June 2021), Canani et al. (World J Gastropenterol 2011, 17 (12), 1519-1528, cited in PTO-892 of 3 June 2021) and Saisho, M. (Endocrine, Metabolic & Immune Disorders – Drug Targets 2015, 15, 196-205, cited in PTO-892 of 3 June 2021).
Cahan (US 2017/0165214) teaches method of treating a condition of the colon [0027] such as colitis from radiation or chemotherapy (injury to colon caused by radiation therapy; radiation induced colitis) by administering to a subject in need thereof a pharmaceutical composition comprising sodium butyrate.
Cahan explains [0027] that butyrate is an important source of energy for the colon mucosa and can provide up to 10% of the total energy demand of the body.

Cahan teaches [0030] that colitis from radiation or chemotherapy results in pain and inflammation. When chemotherapy-induced neutropenia is present, the mucosal barrier is further compromised, resulting in severe inflammation around the colon.
Cahan teaches [0031] that administering to a patient a pharmaceutical composition comprising butyrate provides the energy needed for the colon mucosa to regenerate faster following radiation or chemotherapy injury.
Cahan also teaches [0034] that at least part of the therapeutic effect of metformin is mediated by alteration of short chain fatty acid (SCFA) production in the colon; Cahan specifically teaches ([0053], claim 1) butyrate as SCFA.
Cahan teaches [0019] that the amount of SCFA is, for example, from about 10 mg to about 1000 mg, which encompasses the amount in instant claims 23, 24, to be administered to the patient once, twice or three times a day, as in instant claim 25, to provide therapeutic benefit such as amelioration of symptoms [0024].
Cahan teaches that the SCFA is administered as a pharmaceutical composition, as in instant claims 26, 27, through an enterostomy or per rectum, as in instant claim 29.

Vernia et al. (Lancet 2000, 356, 1232-1235) teach a method of treating radiation proctitis, which is a condition of instant claim 32, by administering to a subject in need thereof sodium butyrate (Summary, also Figure 3).

Vernia teaches (page 1232, right column, third paragraph) that short chain fatty acids (SCFA) and butyrate have a pivotal role in the regulation of mucosal proliferation and provide over half of the energy requirements of the mucosa. Vernia teaches that butyrate is the main contributor to these processes, favors mucosal repair, dilates resistance arteries increasing mucosal blood flow and oxygen uptake, reduces mucosal permeability and enhances production and release of the mucus.
Vernia teaches (page 1234, right column, third paragraph) that the efficacy of sodium butyrate in enhancing the healing of mucosal lesions and reducing related symptoms further supports the use of this agent in the treatment of ulcerative colitis and other mucosal diseases of the colon.

Canani et al. (World J Gastropenterol 2011, 17 (12), 1519-1528) teach that butyrate has a role as an anti-inflammatory agent (Figure 1), primary via inhibition of nuclear factor B (NF-B) activation in human colonic epithelial cells (page 1522, left column, second paragraph).
Saisho, M. (Endocrine, Metabolic & Immune Disorders – Drug Targets 2015, 15, 196-205) teaches (Abstract) that metformin improves chronic inflammation and suppresses inflammatory response by inhibition of nuclear factor kB (NF-B) (see Figure 3).
 to use the teachings of Cahan, Vernia, Canani and Saisho to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to co-administer metformin and sodium butyrate in a method of treating radiation proctitis, or radiation induced colitis, or radiation induced enteritis (which often occurs together with radiation colitis), or radiation proctocolitis, because 
Canani teaches that butyrate has anti-inflammatory action by inhibiting NF-B, and 
Cahan teaches that sodium butyrate is effective to treat a colon condition such as colitis from radiation or chemotherapy, 
Vernia teaches that sodium butyrate is effective to treat radiation proctitis, and Vernia also teaches that sodium butyrate has pivotal role in mucosal proliferation, provides over half of the energy requirements of the mucosa, favors mucosal repair, reduces mucosal permeability and enhances production and release of the mucus, 
Saisho teaches that metformin improves chronic inflammation and suppresses inflammatory response by inhibition of nuclear factor kB (NF-B). 
One of ordinary skill in the art would have reasonably expected that combining anti-inflammatory agent butyrate with anti-inflammatory agent metformin, known to be useful for the same purpose, i.e. inhibit inflammation by inhibiting NF-B - which is relevant for treating radiation proctitis, or radiation induced colitis, or radiation induced enteritis (which often occurs together with radiation colitis), or radiation proctocolitis- would result in therapeutic effect. Since the compounds for co-administration herein are known to be useful to inhibit inflammation by inhibition of nuclear factor kB (NF-kB), and suppression of inflammatory response by prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
With respect to claims 20-24, the person of ordinary skill in the art would have determined the therapeutic amount of metformin to be used in combination with butyrate in the method of treatment, because such a determination of amount of therapeutic agent administered in order to achieve therapeutic effect in a method of treatment is routine, well within the skill of the artisan.
Further, formulating metformin and butyrate in a single pharmaceutical composition, as in instant claim 26, or separately, as in instant claim 27, administering metformin and butyrate concurrently, as in instant claims 25, 28, and determining the frequency of administration, as in instant claim 25, and the route of administration, as in instant claim 29, are routine steps in a method of treatment, well within the skill of the artisan. 
As such, claims 19-29, 32 are rejected as prima facie obvious.

Conclusion
Claims 19-29, 32 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/IRINA NEAGU/Primary Examiner, Art Unit 1627